Filed Pursuant to Rule 424(b)(3) Registration No. 333-152050 PROSPECTUS MOGGLE, INC This is our initial public offering of Common Stock. This Prospectus is for the sale by the Company of up to 12,000,000 shares of our Common Stock(the “Shares”). The Company will offer theShares for sale at a fixed price of $1.00 for 12 months after the effective date of this prospectus, unless the offering is fully subscribed before that date or we decide to close the offering prior to that date.All securities will be offered on a “best efforts” basis. There will be no escrow of funds and all subscription moneys will be immediately available to the Company for its use. There is no minimum amount of securities that must be sold. We have not retained any underwriterin connection with the sale of the Shares as we intend to sell the Shares ourselves. We may utilize the services of placement agents, broker dealers and/or finders in connection with the sale of Shares outside of the United States, where permitted by law. The Company will receive all of the net proceeds from the sale of the shares, after deducting fees, if any, that may be paid to placement agents, broker-dealers or finders where permitted by law, and costs related to the offering. Our Common Stock is not traded on any public market. Although we intend to initiate steps to have the Sharesquoted on the Over the Counter Bulletin Board maintained by NASD (“OTCBB”) upon the effectiveness of the registration statement of which this prospectus is a part, we may not be successful in such efforts, and the Shares may never trade in any market. We are a start up venture that intends to develop an online game platform which will allow internet users to play massive multiplayer online games (“MMOG(s)”) through their web browser without the need to download any software. We intend to develop multiple MMOGs for use on our platform. Our intended platform will also seek to allow game developers and other interested parties to develop web based MMOGs directly or by retaining our services.We require the proceeds from this offering in order to implement our business plan, which chiefly involves developing our platform and MMOGs to be used on our platform and, if developed, the marketing and sale of our MMOGs to internet users and the marketing and sale of our Platform to parties desiring to develop web based MMOGs. If this offering is not fully subscribed, we may not be able to implement our business plan. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE Investing in ourShares involves a high degree of risk. You should read this entire prospectus carefully, including the section entitled “Risk Factors” beginning on Page6 which describes certain material risk factors you should consider before investing and “Dilution” beginning at page26 which describes the immediate dilution that investors in this offering will suffer. Per Share Assuming 10% of Shares Sold Assuming 50% of Shares Sold Assuming 100% of Shares Sold Initial public offering price $ 1.00 $ 120,000 $ 6,000,000 $ 12,000,000 Underwriting discounts (1) - - - Net Proceeds (2) $ 1.00 $ 120,000 $ 6,000,000 $ 12,000,000 (1) We plan to offer and sell the Shares directly to investors and have not retained any underwriters or placement agents in connection with this offering. We currently plan to offer Shares for sale in the United States and outside of the United States. In connection with sales outside of the United States, we reserve the right to use brokers, placement agents and/ or finders, if permitted by law. In such event we could pay commissions equal to as much as 13 percent of the gross proceeds sold by such party and issue one warrant to purchase shares of common stock exercisable for a three year period at a price of $1.10 per share for every ten shares sold by such party. (2) Before deduction of offering expenses estimated to be $125,000. The date of this prospectus is September 3, 2008. You should rely only on the information contained in this prospectus and in any prospectus supplement we may file after the date of this prospectus. We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We will not make an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our securities TABLE OF CONTENTS Page PROSPECTUS SUMMARY 3 RISK FACTORS 6 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 21 USE OF PROCEEDS 21 DETERMINATION OF OFFERING PRICE 23 MARKET FOR COMMON EQUITY & DIVIDEND POLICY 24 CAPITALIZATION 25 DILUTION 26 SELECTED FINANCIAL DATA 30 MANAGEMENT’S DISCUSSION AND ANALYSIS 30 DESCRIPTION OF BUSINESS 38 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 53 EXECUTIVE AND DIRECTOR COMPENSATION 56 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 60 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 63 DESCRIPTION OF SECURITIES 64 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 67 PLAN OF DISTRIBUTION 67 LEGAL MATTERS 69 EXPERTS 70 WHERE YOU CAN FIND MORE INFORMATION 70 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF MOGGLE, Inc. F-1 2 You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide you with different information. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. PROSPECTUS SUMMARY The following summary highlights aspects of the offering. This prospectus does not contain all of the information that may be important to you. You should read this entire prospectus carefully, including the “Risk Factors” section and the financial statements, related notes and the other more detailed information appearing elsewhere in this prospectus before making an investment decision. Unless otherwise indicated, all references to “we”, “us”, “our”, the “Company” and similar terms, as well as references to the “Registrant” in this prospectus, refer to Moggle, Inc. Our Company We were incorporated in Delaware on February 11, 2008 under the name Chimera International Group, Inc. On April 4, 2008 we amended our certificate of incorporation and changed our name to Moggle, Inc. We are a start up venture that intends to develop an online game platform which will allow internet users to play massive multiplayer online games (“MMOG(s)”) through their web browser without the need to download any software (the “Platform”). We intend to develop multiple MMOGs for use on our Platform. Our Platform will be designed to allow MMOG players to link into major online social networks such as FacebookTM and MySpaceTMand allow players to engage in MMOG play with their friends and colleagues. Our Platform will also seek to allow game developers and other interested parties to develop web based MMOGs directly by licensing our Platform tools or by retaining our services.We currently maintain an office at 111 Presidential Boulevard, Suite 212,Bala Cynwyd, Pennsylvania 19004 . The telephone number at our principal executive offices is (215) 463-4099 We have established a web site to help introduce ourPlatform to the online gaming world (www.playmoggle.com). Prospective investors are strongly cautioned that any information appearing on our web site should not be deemed to be a part of this prospectus, and should not be utilized in making a decision to buy our securities. 3 SUMMARY OF THIS OFFERING Securities being offered Up to 12,000,000 Shares of our Common Stock are being offered for sale by the Company. Our Common Stock is described in further detail in the section of this prospectus titled “DESCRIPTION OF SECURITIES – Common Stock.” Offering Price We will sell the Sharesat $1.00. This price was determined by us arbitrarily. There is no public market for our Common Stock. We cannot give any assurance that the Shares will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for ourShares may be sustained even if developed. The absence of a public market for our stock will make it difficult to sell your Shares. We intend to apply to the NASD over-the-counter bulletin board, through a market maker that is a licensed broker dealer, to allow the trading of the Shares upon our becoming a reporting entity under the Securities Exchange Act of 1934. If the Shares becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by Number of shares outstanding before the offering 32,785,716 and33,285,716 shares of Common Stock issued and outstanding as of June 30, 2008 and August 12, 2008, respectively. (These amounts do not include shares of Common Stock issuable uponunexercised options and Warrantsas detailed below) Number of Options Granted and Warrants Issued Options to purchase 14,500,000shares of Common Stock have been granted by the Company since its formation, 14,250,000 of which options provided for an exercise price of $0.04 per share and 250,000 an exercise price of $.75.All of such Options were fully vested. As of June 30, 2008, a total of 14,000,000 options remain outstanding and all of them are exercisable within 60 days thereafter. The Options expire in 2013. We have alsoissued warrants to purchase an aggregate of 14,950,002shares of Common Stock as of August 12, 2008. 14,285,716 shares of common stock underlying such warrants are exercisable at a price of $.04 per share and 664,286 shares of Common Stock underlying such warrants are exercisable at price of $.75 per share. All of the foregoing warrants were outstanding as of August 11, 2008 and expire in 2011. Total number of shares of Common Stock outstanding after the offering (if fully subscribed) 45,285,716 shares of Common Stock. (This amount does not include any shares of Common Stock underlying Options and/or Warrants .) Net Proceeds to the Company We intend to accomplish this Offering on a “self-underwritten” basis directly through our officers, directors and/or employees, who will not be separately compensated therefore. However, in connection with sales outside of the United States, we reserve the right to utilize placement agents, broker-dealers or finders, where permitted by law, to assist us in locating potential investors, in which case we will pay fees or commissions of up to 13% of the gross offering price for the Shares.In addition we may offer such parties a warrant to purchase one share ofour Common Stock exercisable for a three year period at a price of $1.10 per sharefor every ten shares sold by such party. If all Shares are sold utilizing placement agents, broker-dealers and/or finders, we would be paying commissions of $1,560,000and issuing warrants to purchase up to an additional 1,200,000 shares of Common Stock. Additionally, we estimate that costs of this offering for such items as legal and accounting fees, printing, and SEC registration fees will total approximately $125,000. Thus net proceeds to the Company if this offering is fully subscribed with the use of placement agents, broker-dealers or finders, where permitted by law, will be $10,315,000.In the event that only 50% of the Shares are sold and the Company utilizes placement, agents, brokers and/or finders in the sale of such shares the Company will generate net proceeds of $5,095,000. In the event that the Company only sells 10% of the Shares and the Company utilizes placement, agents, brokers and/or finders in the sale of such sharesthe Company will generate net proceeds of $ 919,000. 4 Use of Proceeds We will use the proceeds from this offering to attempt to develop our Platform and MMOGs which may be used on our Platform as well as to market and sell our products and services once developed, of which there can be no assurance.A summary of our intended use of the proceeds of this offering is set forth in the section of this prospectus titled USE OF PROCEEDS. Consummation of the offering We will terminate this offering upon the earlier to occur of (1) one year from the effective date of this prospectus, (2) sale of all the Shares being offered, or (3) anytime at our sole discretion if we determine that it is in our best interests to withdraw the offering. 5 RISK FACTORS An investment in our Common Stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our Common Stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Currently, shares of our Common Stock are not publicly traded.
